 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 402TeleTech Holdings, Inc. and Communications Work-ers of America, AFLŒCIO. Case 3ŒCAŒ21862 February 27, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On August 15, 2000, Administrative Law Judge Karl H. Buschmann issued the attached decision.  The General Counsel filed exceptions and a supporting brief, the Re-spondent filed an answering brief, and the General Coun-sel filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 only to the extent consistent with this Decision and Or-der. The Respondent operates telephone call centers for corporate clients. At its Niagara Falls facility, it provides 24-hour customer service for customers of a large tele-communications company. Beginning in late 1998 and extending into the spring of 1999, some of its Niagara Falls employees were involved in union organizing ac-tivities. The General Counsel alleged in the complaint that, in reaction to these activities, the Respondent en-gaged in several instances of unlawful conduct. The General Counsel also alleged that two statements in its employee orientation booklet constituted unlawful work-place rules violating Section 8(a)(1). The judge found that the Respondent violated the Act by engaging in co-ercive interrogations and polling of employees, and he otherwise dismissed the complaint.  The General Counsel excepted, among other things, to the judge™s dismissal of the 8(a)(1) allegations involving the two rules in the Respondent™s orientation booklet. We find merit in these exceptions, and, contrary to the judge, we will find these violations as alleged.                                                                                                                      1 The General Counsel has excepted to some of the judge™s credibil-ity findings. The Board™s established policy is not to overrule an admin-istrative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 The judge dismissed the allegation that employee Frank Butry was discriminatorily discharged because of his activities on behalf of the Union. We agree with him that the General Counsel did not establish that the Respondent was aware of Butry™s protected activities, and that therefore the General Counsel did not meet his initial Wright Line bur-den. Accordingly, we find it unnecessary to rely on the judge™s alterna-tive analysis of the Respondent™s Wright Line rebuttal showing. The Respondent™s formal policy on distribution of lit-erature, which the General Counsel concedes is lawful, is set forth in its ﬁPolicies and Proceduresﬂ document.3 Al-though employees are not given copies of the ﬁPolicies and Procedures,ﬂ the policies found there are reviewed with new employees during orientation. In addition, the ﬁPolicies and Proceduresﬂ can be found on the Respon-dent™s computer website, and a copy is posted periodi-cally on the employee breakroom bulletin board. The ﬁPolicies and Proceduresﬂ document does not address the presence of off-duty employees on its property.  There is, however, a property-access rule for off-duty employees, as well as another no-distribution rule, in a booklet called the ﬁTeleTech Welcome Book.ﬂ This booklet is provided to all new TeleTech employees when they begin employment. Several sections of the Welcome Book are relevant to our review. The first page of the booklet states the fol-lowing:  This employee welcome booklet is designed to help you become better acquainted with the com-pany.  This publication does not include official TeleTech policies and procedures.  For specific an-swers on those, please contact your immediate su-pervisor or a human resources representative.  They will be happy to answer your questions and provide you with any information you need.  At page 11 of the booklet, at the beginning of a section enti-tled ﬁProfessional Standards,ﬂ the following statement is set forth:   This booklet does not catalog TeleTech™s policies and procedures.  Your immediate supervisor or hu-man resources representative has access to TeleTech™s Policies and Procedures document and can answer specific questions.  Some of those poli-cies will be given to you and discussed during orien-tation.  The following abbreviated guidelines are of-fered here to help you get started on the right foot.  Immediately following on page 11 is a subsection entitled ﬁProfessional Conduct,ﬂ with this introduction:  Some examples of infractions that may result in disciplinary action (up to and including termination) are listed below.  This list is not all inclusive, and conduct that is not listed here may also result in dis-ciplinary action.  If you have questions regarding  3 It states, in relevant part, that on the Respondent™s premises ﬁem-ployees may not solicit or distribute literature during working time for any purpose,ﬂ and that ﬁemployees may not distribute literature at any time in working areas.ﬂ 333 NLRB No. 56  TELETECH HOLDINGS, INC. 403these or related issues, please speak to your supervi-
sor or a human resources representative. 
 Several examples of prohibited conduct are listed, including 

ﬁsoliciting products or distributing literature without proper 
authorization,ﬂ and ﬁunauthorized presence on the premises 
while off duty.ﬂ These two rules are the basis for the alleged 
violations at issue before us.
4 The judge found that the statement on the Welcome 
Book™s first page and the first statement under ﬁProfes-

sional Standardsﬂ on page 11 were ﬁclear and unambigu-
ous disclaimers.ﬂ He further opined that, in view of these 
disclaimers, the listed exampl
es of prohibited conduct on 
page 11 were intended to serve merely as ﬁguidelinesﬂ 

and did not reflect the Respondent™s official policies. He 
noted that the General Counsel had conceded the lawful-
ness of the Respondent™s literature distribution policy in 
its ﬁPolicies and Procedures.ﬂ He concluded that in the 
circumstances, the allegedly unlawful no-distribution and 
off-duty employee access rules 
were not coercive of Sec-
tion 7 rights, and he dismissed these allegations.  We 
disagree. Each of the allegations are addressed separately 
below.  
A. The No-Distribution Rule 
A rule prohibiting distribution of literature on employ-
ees™ own time and in nonworki
ng areas is presumptively 
invalid. See, e.g., Our Way, Inc
., 268 NLRB 394 (1983); 
Stoddard-Quirk Mfg.
, 138 MLRB 615 (1962). A no-
distribution rule which is not restricted to working time 
and to work areas is overly broad and presumptively 
unlawful. See, e.g., 
MTD Products, Inc.
, 310 NLRB 733 
(1993).  The mere existence of an overly broad rule of 

this kind tends to restrain and interfere with employees™ 
rights under the Act, even if the rule is not enforced. 
Brunswick Corp., 282 NLRB 794, 795 (1987). Further, 
any distribution rule that requires employees to secure 
permission from their employer prior to engaging in pro-
tected concerted activities on an employee™s free time 
and in nonwork areas is unlawful. Id. 
The statement on page 11 
of the Welcome Book pro-
hibits employees from ﬁdistributing literature without 
proper authorization,ﬂ with disciplinary sanctions up to 
and including discharge. It is presented as a rule of con-
duct. It is overbroad because 
it is limited ne
ither to work-ing time nor to working areas. It also requires employees 
to secure ﬁproper authorizationﬂ before engaging in any 
distribution. Accordingly, this no-distribution rule is pre-
sumptively unlawful. 
When a rule of this kind is found presumptively 
unlawful on its face, the employer bears the burden to 
                                                          
 4 The General Counsel does not co
ntend that the ﬁsoliciting prod-
uctsﬂ portion of the first rule violates the Act.  
show that it communicated or applied the rule in a way 
that conveyed a clear intent to permit distribution of lit-
erature in nonworking areas during nonworking time. 
Ichikoh Mfg.
, 312 NLRB 1022 (1993), enfd. 41 F.3d 
1507 (6th Cir. 1994). A clarification of an ambiguous 
rule or a narrowed interpretation of an overly broad rule 
must be communicated effectively to the employer™s 

workers to eliminate the impact
 of a facially invalid rule. 
Laidlaw Transit, Inc.
, 315 NLRB 79, 83 (1994). Any 
remaining ambiguities concerning the rule will be re-

solved against the employer, 
the promulgator of the rule. 
See Norris/O™Bannon
, 307 NLRB 1236, 1245 (1992). 
The Respondent argues in support of the judge™s view 
that the existence of the lawful no-distribution rule in its 

ﬁPolicies and Proceduresﬂ do
cument cancels any unlaw-
ful impact of the rule set forth in the Welcome Book. 
Critical to this theory is the presence of the two state-
ments in the Welcome Book which the judge identified 
as ﬁdisclaimers.ﬂ 
In this case, a finding of a disclaimer of the invalid 
rule would require that the Respondent demonstrate that 
it clearly disavowed or repudiated it. The general state-
ment found on the first page of the Welcome Book does 
not disavow or repudiate anything.  The statement that 

the booklet ﬁdoes not include official TeleTech policies 
and proceduresﬂ seems reasonably to mean that a 
formal
 rendition of such policies and procedures is available 
elsewhere. It does not suggest that the information in the 
Welcome Book is false or inaccurate.  It is also 10 pages 
removed from the rule at issue, and thus does not specifi-

cally address it. 
The statement on page 11, at the beginning of the Pro-
fessional Standards section, also does not constitute an 
effective disclaimer. Rather than disavowing any of the 
booklet™s contents, it points out only that the Welcome 
Book generally is not a complete listing of the Respon-
dent™s practices and procedures, i.e., it is not a ﬁcatalog.ﬂ 
It also states that the booklet comprises ﬁabbreviated 
guidelinesﬂ for employee conduct, and by explicitly list-
ing the no-distribution rule, emphasizes that infraction of 
that rule may result in discharge. 
We find that nothing in the Welcome Book operates as 
a disclaimer of the presumptively unlawful no-

distribution rule. In addition, the fact that the Respondent 
may discuss with new employees its lawful no-
distribution policy at their orientation, and the policy™s 
availability on the Respondent™s website and periodically 
on bulletin boards, are simply inadequate to offset the 
impact of the rule in the Welcome Book. It was the Re-
spondent™s obligation to disavow the unlawful rule to its 

employees, or otherwise to affirmatively communicate 
its clear intention to allow appropriate distribution of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 404literature. The Respondent did not establish that it met 
this obligation. Finally, it is noteworthy that when em-
ployees were engaged in organizational activities in the 
spring of 1999, the Respondent reaffirmed the unlawful 
rule to employees in its ﬁWeekly Memoﬂ by reminding 
them that distribution of leaflets required company ap-
proval.
5 For the reasons above, we find that the Respondent has 
not rebutted the presumptive unlawfulness of the no-

distribution rule in its We
lcome Book, and accordingly that its maintenance of the rule violated Section 8(a)(1). 
B. The No-Access Rule 
As discussed above, page 11 of the Welcome Book 
also identified as prohibited conduct ﬁunauthorized pres-

ence on the premises while off duty.ﬂ A no-access rule 
for off-duty employees is valid only if it limits their ac-
cess solely with respect to the interior of the plant prem-
ises and other working areas; it is clearly disseminated to 
all employees; and it applies to off-duty employees seek-
ing access to the plant for any 
purpose and not just those 
employees engaging in union activity. In addition, a rule 
denying off-duty employees access to parking lots, gates, 
and other outside nonworking areas is invalid unless suf-
ficiently justified by business reasons. 
Tri-County Medi-
cal Center, 222 NLRB 1089 (1976). See also, e.g., 
Fair-
fax Hospital
, 310 NLRB 299, 308Œ309 (1993). Applying 
the 
Tri-County
 principles, it is clear that the rule at issue 
is both substantially overbroad and improperly requires 
prior authorization fo
r off-duty access. See 
Brunswick 
Corp.,
 supra, 282 NLRB at 795.  
The Respondent offered no business justification for 
its no-access rule. Consistent with our analysis of the no-
distribution rule above, there is no disclaimer of this rule 
in the Welcome Book or elsewhere, and the Respondent 
did not otherwise repudiate it. Moreover, unlike the no-
distribution rule, there is no 
lawful
 no-access rule in the 
Respondent™s ﬁPolicies and 
Proceduresﬂ document. For 
these reasons, we find that 
the Respondent maintained an 
unlawful no-access rule in violation of Section 8(a)(1). 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set out in full below, and orders that the 
Respondent, TeleTech Hold
ings, Inc., Niagara Falls, 
New York, its officers, agents, successors, and assigns, 
shall  
1. Cease and desist from 
                                                          
                                                           
5 The General Counsel did not allege or litigate a separate 8(a)(1) 
violation concerning this statement in the ﬁWeekly Memo.ﬂ  
(a) Coercively interrogating and systematically polling 
its employees concerning their union sympathies. 
(b) Maintaining an overly broad rule which prohibits 
the unauthorized distribution of literature. 
(c) Maintaining an overly broad rule which prohibits 
the unauthorized presence of 
off-duty employees on its 
property. 
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Rescind the rule on page 11 of its TeleTech Wel-
come Book which prohibits ﬁdistributing literature with-
out proper authorization.ﬂ 
(b) Rescind the rule on page 11 of its TeleTech Wel-
come Book which prohibits ﬁunauthorized presence on 

the premises while off duty.ﬂ 
(c) Within 14 days after service by the Region, post at 
its facility in Niagara Falls, New York, copies of the at-

tached notice marked ﬁAppendix.ﬂ
6  Copies of the notice, 
on forms provided by the Regional Director for Region 
3, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted. Reasonable steps shall be taken 

by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at
 any time since April 30, 
1999. 
(d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
  6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 TELETECH HOLDINGS, INC. 405The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT interrogate or poll our employees 
concerning their union sympathies. 
WE WILL NOT maintain any overly broad rule which 
prohibits the unauthorized distribution of literature. 
WE WILL NOT maintain any overly broad rule which 
prohibits the unauthorized 
presence of off-duty employ-
ees on our property. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL rescind the rule on page 11 of our TeleTech 
Welcome Book which prohibits ﬁdistributing literature 

without proper authorization.ﬂ 
WE WILL rescind the rule on page 11 of our TeleTech 
Welcome Book which prohibits ﬁunauthorized presence 

on the premises while off duty.ﬂ 
 TELETECH HOLDINGS, INC. 
 Ron Scott, Esq.,  for the General Counsel.
 Peter M. Panken and Jeffrey D. Williams, Esqs. (Epstein, Becker & Green, P.C.), 
of New York, 
New York, for the Respondent. 
DECISION 
STATEMENT OF THE CASE 
KARL H. BUSCHMANN, Administrative Law Judge. This case was tried in Buffalo, New 
York, on October 28 and 29, 1999, and on April 
24, 2000, upon a complaint issued on Septem-
ber 24, 1999, alleging that the Respondent, TeleTech
 Holdings, Inc. violated Section 8(a)(1) 
and (3) of the National Labor Re
lations Act (the Act).  The charges were filed by Communica-
tions Workers of America, 
AFLŒCIO (CWA) on April 5, 1999, as amended on June 14 and on 
September 21, 1999.  The Respondent, filed a timely answer in whic
h the jurisdictional allega-
tions were admitted and the substantive allegations of unfair labor practices were denied. 
The issues are whether the Re
spondent (a) coercively interrogated and polled employees 
about their union sympathies; (b) maintained an
 overly broad no-distribution rule and a rule 
restricting employees from being on the company premises; (c) solicited employees to report 
the union activities of other employees and told employees that union literature was not permit-
ted on company premises; and (d) discharged employee Frank Butry because of his union 
activity. 
On the entire record, including my observation of
 the demeanor of the 
witnesses, and after 
consideration of the briefs filed by the Gene
ral Counsel and the Respondent, I make the follow-
ing 
FINDINGS OF FACT 
JURISDICTION 
The Respondent, a Delaware corporation with an office and place of business in Niagara 
Falls, New York (Niagara Falls facility), is engaged in the operation of call centers for corpo-
rate clients.  With services va
lued in excess of $50,000 directly 
to customers located outside the 
State of New York, and purchases 
and receipts at its Niagara Falls
 facility of goods and materi-
als valued in excess of $50,000 from points outside
 the State of New York, the Respondent is 
admittedly engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. 
The Union is admittedly a labor organization within the meaning of Section 2(5) of the Act. 
The Facts 
The Respondent employs more than 1000 employ
ees, including about 400 ﬁadvisorsﬂ at its 
Niagara Falls facility to provide 24-hour customer service to customers of GTE Communica-

tions.  The work of advisors consists of answering the incoming customer service calls about 
GTE™s telephone service, including
 questions about the repair, sale, and costs of telephones.  
TeleTech routinely conducts ra
ndom surveys of GTE™s customer
s to assure quality service. 
Frank Butry was one of Respondent™s adviso
rs who had engaged in union activities and 
who was discharged after his performance scor
es fell below acceptable standards.  Butry 
worked for the Respondent from August 15, 1998, to April 1, 1999.  He described his job as 
follows (Tr. 36Œ37):  Well, I™ll try to be as brief as possible.  Actually, what 
an Advisor does is take incoming telephone calls from the 
GTE customers in either California, Texas, the State of 
Washington, and the State of Florida.  These calls are, I 

guess [are] just like catch-al
l calls.  You don™t know what type of call you™re going to get.  You could get a general 

repair issue.  It could be something about an internet prob-
lem.  It could be for a sale.  It could be for billing.  Just general questions.  So basicall
y you™re answering the tele-
phone and you were trying to do the best you could, an-
swering the customers™ questions when they did call you. 
 When Butry was hired, he, like all newly hire
d advisors, took a 6-week training program 
and was given an employee brochure called 
ﬁTeleTech Welcome Bookﬂ (GC Exh. 18).  The 
booklet contains a summary of employee benefits
, a brief history of the Company and a state-
ment of ﬁProfessional Standards,ﬂ including a 
set of rules defining 
ﬁProfessional Conduct.ﬂ  
Listed among the examples of infractions resulting in disciplinary actions are, ﬁSoliciting 
products or distributing literature
 without proper authorizationﬂ 
and ﬁunauthorized presence on 
the premises while off dutyﬂ (GC Exh. 18). 
Throughout Butry™s employment, his job perform
ance was subject to periodic monitoring.  
Indeed, employees were expected to sign a ﬁMonitor Agreementﬂ, which Butry had signed on 

August 10, 1998 (R. Exh. 1).  He had received 6 we
eks of training and testified that he was 
familiar with the quality assurance rules (Tr. 94): 
 I understood the quality assurance rules to be concise 
on the phone and clear, not to speak fast, select you dic-
tion, what you say, what you shouldn™t say, to identify 
sales opportunities and basica
lly when you end the call, 
end the call correctly, as well, thanking them for calling or 
thank you for calling GTE. 
 Advisors were expected to meet a monthly cumulative score of at least 85 percent.  An-
thony Quarantillo, advisor supervisor for the 
Respondent, testified as
 follows (Tr. 343Œ344):  The quality scores were the most important aspects of 
an agent.  It™s a direct, we represent GTE Communica-

tions.  And we™re, in our center and the other centers are 
the only people that anyone who calls to sign up for GTE 
Service will speak with. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 406Q. And was there any score that, that advisors were 
expected to maintain in quality? 
A. Advisors must maintain a minimum monthly aver-
age of 85 percent. 
. . . .  Q. Number two, they had to maintain at least a score of 
a 75 per randomly monitored call? 
A. Yes.  Because the, the difference in scores is an ad-
visor can be scoring high in the 90s and get a bad call.  
What I mean by bad call is they don™t score well on all the 
categories.  It may fall under 75.  But their average still 
can be, or usually will be above 85, even if they get a bad 
call in there. 
 According to Respondent™s Consumer Perform
ance Guidelines which in great detail set 
forth the Respondent™s monitoring policy, scores
 of 50 percent or less trigger an automatic 
written warning to the advisor (GC Exh. 20).  Th
e performance monitoring is done by three 
entities.  They are TeleTech a
ssurance specialists, GTE personnel,
 and a third party vendor, as 
explained by Lynn Jasper, quality assurance mana
ger in the Niagara Falls Center (Tr. 259): 
 Let me give you an idea of who does monitoring.  
TeleTech employs me and my team, the Quality Assur-

ance Specialists, to monitor. 
 GTE, themselves, in their 
Ervine, Texas site, has a team that also does the monitor-
ing.  They also, at times, outside, hire outside vendors to 
monitor, as well. 
 She estimated that one percent of all incoming calls are monitored by TeleTech alone.  
These specialists are required to complete a quality assurance evaluation form (R. Exh. 3).  The 
TeleTech monitoring guidelines establish the criteria to guide the evaluators in filling out the 
evaluation form (R. Exh. 2).  When asked how 
the monitoring process works and how incom-
ing calls are monitored, Jasper testified, 
evaluators listen to the calls (Tr. 258): 
 Oh, there™s several different wa
ys that we can monitor.  
What we have is each QA Specialist has a terminal, a cas-
sette recorder, a headset, and access to the same systems 
that the Advisors have, so that we can see what they™re do-
ing and hear what they™re doing simultaneously with them.  
At the same time that we™re hearing the live content, we™re 
also recording it for review, because it takes more than one 
listen to evaluate a conversation. 
 From October 14, 1998, to April 1, 1999, Butry 
was evaluated by different quality assur-
ance specialists on 25 occasions (GC Exh. 6).  He exceeded the 85-percent passing grade on 
eight different occasions.  The remaining scores fell below the expected average.  Butry re-
ceived the lowest scores on March 17, 1999, w
ith a 36.84 percent and on April 1, 1999, when 
he received a 28.57 percent. 
Supervisor Tony Quarantillo, counseled Butry on 
several occasions in an effort to assist 
him to improve his scores (GC Exh. 13).  
On December 1, 1998, Quarantillo gave Butry a 
verbal warning because of Butry™s score of 
78.8 percent in November 1998 (GC Exh. 21).  
Quarantillo developed a ﬁsuccess action planﬂ fo
r Butry on March 18, 1999 because of several 
low scores in March 1999 (GC Exh. 9).  A
nd on March 22, 1999, Quarantillo met with Butry 
again for a counseling session because of scores 
which fell below the expected average scores.  
Butry also received a final warning on March 25, 1999 (GC Exh. 22). 
On April 1, 1999, after Butry had received his lo
west score of 28.5 percent, Quarantillo met 
with Butry and another supervisor, James LaMoy, 
and informed Butry that he was discharged.  
The counseling notice of April 1, 1999, states (GC Exh. 25): 
 Frank received a score of 28.5 on April 1, 1999.  Be-
cause of Frank™s previous discipline for unsatisfactory 
work quality, this performance will result in termination. 
 Butry noted on this form: ﬁI do not agree with any proceedings by TeleTech.  I want an in-
vestigation in this matter.ﬂ  
Butry testified about his exit in
terview as follows (Tr. 89Œ90): 
 I just felt that I guess I kne
w this was coming and I felt 
horrible about it. . . While Tony was writing, I guess, on 

the termination notice or whatever, when Tony was writ-
ing that, I told Tony, I says ﬁI think we both know the real 
reason why I got fired.ﬂ  And Jim [LaMoy] leaned back 
and that™s when he softly spoke the word ﬁUnion.ﬂ 
 The General Counsel™s position agrees with Butry™s comment that his union activityŠnot 
his working recordŠwas the real reason for his discharge.  In this regard, the record shows that 
Butry was a union supporter and activist.  In November 1998, he contacted the Union, Commu-
nications Workers of America (CWA) in Washin
gton, D.C. which referred him to Jeff Lacher, 
the Union™s district organizing coordinator.  
Lacher met Butry at his home in December 1998.  
Butry spoke to 20 fellow employees and invited 
them to a union meeting in January 1999 held 
at an employee™s home.  About 14 employees 
attended.  The meeting wa
s held in secrecy, 
because as Butry testified, ﬁfearing for jobs, we were very selective and secretive on who we 
askedﬂ (Tr. 41).  Butry and his fellow employees held another meeting in January at a local 
union hall to which about 70 peopl
e were invited.  Only about 15 employees actually showed 
up.  The attendance was disappointingly low, so 
Butry and his friends decided to hold a party 
with flyers announcing a ﬁMarch madnessﬂ part
y.  Butry and other employee organizers 
distributed about 60 flyers.  Although the party did not feature the Union, Butry used the 
occasion to solicit for the Union many of the 50 employees who had attended the March 
madness party. 
Within a few days of the March madness part
y, The Weekly Memo, a publication distrib-
uted to the employees by management, featured
 a reminder that the solicitation and distribution 
of leaflets required company approval. 
Following Butry™s termination, the Union™s cam
paign continued.  In late April and early 
May 1999, for a period of about 4 weeks, La
cher and other union members stood outside 
Respondent™s facility on a sidewalk
 to solicit employees and pass 
out union literature.  On April 
27, 1999, Lacher and several other employees obse
rved a security guard for the Respondent 
standing at the entrance as follows (Tr. 192): 
 Yeah, a few minutes after we got there, a person in 
kind of a black or navy suit jacket with a red tie, that 
looked like some kind of official position there, he had a 
little marker on him, stepped out of the front doors and 
stood kind of in the middle of that alcove area, watching 
us, looking directly at us. 
 People would walk by and kind of wink to us, ac-
knowledging that we were there, but they, you know, 
would kind of signal that we™re not coming over now.  
And we assumed it was because 
of the security guard, so 
we decided to move down to the very end of the road, 
which was quite a distance from the door at that point. 
Even though Lacher and the employees had m
oved, the security guard continued to observe 
them and the following ensued (Tr. 195): 
 So I asked him if he was a security guard.  He said yes, 
and began walking closer to the door, so I asked him ﬁIs 

this where you™re normally posted?ﬂ  He says, ﬁNo, I™m 
usually on the other side of the buildingﬂ . . . So I ex-
plained, you know, ﬁWe are Union representatives and it is 
illegal for management to have you out here surveilling 
us.ﬂ  And his reaction was kind of to throw up his hands 
and say ﬁWell, I didn™tﬂ and then he turned around and 
walked inside. 
  TELETECH HOLDINGS, INC. 407Shortly thereafter, Paul He
nnigan, Respondent™s manager fo
r safety and loss prevention, 
confronted Lacher saying, ﬁI hear that you threatened my security guardﬂ (Tr. 196).  The two 
men argued until one of them called the police. 
 The local police arrive
d, spoke to the individu-
als and left without taking any action.1 
Another union-related incident occurred in 
late April 1999.  Donna Woods, a former em-
ployee, testified that Supervis
or Melinda Scott approached her at her workstation, known as a 
ﬁpod,ﬂ with a paper pad and a union leaflet.  Woods described the encounter as follows (Tr. 
152):  She started on the other side.  At first I didn™t realize 
what she was doing until she came around to my side.  She 
had a pad of paper with her and a flyer that had been, they 
had been passing out, and the Union had been passing out 

about the meeting that night.  
She was, would look, we all had name plates up on the desk.  She looked at the name-

plate, wrote my name down and asked if that was my 
name.  I said yes.  I didn™t know what she was doing at the 
time, so she sat down and showed me the flyer about the 
Union.  She said, she asked me if I was aware of what was 
going on.  I said yes.  And, at
 that time I could see what 
she had written on some of the other employees she had 
already spoke to.  Basically, she was writing down com-
ments on their views of the Union.  She came right out and 
told me that, in her opinion, a call center environment does 
not need a union and then asked me what my opinion was.  
While she was going through that, I could read that she 
had written down on some people ﬁIt doesn™t affect them,ﬂ 
ﬁThey don™t care about it.ﬂ  I 
didn™t see what she wrote on 
mine, but I didn™t really give her an answer one way or the 
other, if I was for it or against it. 
 Finally, the record contains the testimony of Jeffrey Paonessa, employed by TeleTech as a 
coordinator, who initially failed to appear as
 a witness pursuant to a subpoena and whose 
testimony was finally compelled by a subpoena 
enforcement action.  As a witness, Paonessa 
gave inconsistent and vague answers.  His de
meanor was uncooperative.
  His prior deposition 
and his unsigned affidavit were ma
de part of the record (GC Exh. 
28).  Paonessa testified, as is 
also reflected in his prior disposition, that his Supervisor Edward Everett told the employees 

that union literature was not permissible during jo
b work hours.  Paonessa 
also testified, albeit 
reluctantly, that the substance of his unsigned 
affidavit was true (GC Ex
h. 28).  However, he 
also stated, referring to the affidavit (Tr. 418): 
ﬁI disagreed with the whole thing, considering 
the circumstances.ﬂ  And when 
asked whether his prior statemen
ts were untrue, he responded: 
ﬁLike I said to you previously, it was just strictly hearsay . . . [h]earing something through the 
grapevine.ﬂ  I found the entire testimony of this witness to be so evasive and unresponsive that 
it lacked the degree of credibility and trustworth
iness, necessary for any evidentiary findings. 
Analysis 
According to the General Counsel, the 
Respondent™s handbook, titled TeleTech Welcome 
Book, contains two provisions, whic
h violate the employ
ees™ Section 7 rights.  The first is a 
restriction on the distribution of literature without proper authorization and the other the 
ﬁunauthorized appearance on th
e premises while off dutyﬂ (GC Exh. 18).  Acknowledging that 
those statements do not necessarily reflect the Respondent™s official policy, and that the Re-
spondent has a formalized policy on solicitation 
and distribution of literature, the General 
Counsel™s nevertheless argues th
at the statements ar
e coercive because the messages in the 
handbook are generally disseminated to the employ
ees.  While it is true that employee™s 
protected concerted activity may be restrained 
by a rule prohibiting the distribution of union 
                                                          
 1 This episode is alleged to show antiunion animus, but was not al-
leged as a violation of the Act. 
literature or a restriction on access to company 
premises, a cursory examination of the hand-
book informs the reader on page one: 
 This publication does not include official TeleTech policies and procedures.  For specific an-
swers on those, please contact your immediate supervisor or a human resources representative.  
They will be happy to answer your questions and provide you with any information you need. 
 Again, under the general heading of ﬁProfessional Standardsﬂ and ﬁgeneral guidelinesﬂ 
where the alleged violative re
strictions are found, the lead 
paragraph states as follows: 
 This booklet does not catalog Teletech™s policie
s and procedures.  Your immediate supervisor 
or human resources representative has access to
 Teletech™s Policies and Procedures document 
and can answer specific questions.  Some of th
ose policies will be give
n to you and discussed 
during orientation.  The following abbreviated guidel
ines are offered here to
 help you get started 
on the right foot. 
 With such clear and unambiguous 
disclaimers, it is clear that 
the professional standards are 
intended to serve as general guidelines only and 
expressly do not reflect the Company™s official 
policies.  The General Counsel concedes that 
the Respondent™s formaliz
ed policies on solicita-
tion and distribution of litera
ture do not offend the Act. 
Under these circumstances, it is difficult to imagine how these guidelines have any coercive 
impact on the employees™ Section 7 rights.  
I, accordingly, dismiss these allegations. 
The complaint next alleges that the Respondent
 unlawfully interrogated and polled the em-
ployees about their union sympathies.  Employ
ee Donna Woods™ testimony shows that Super-
visor Melinda Scott approached Woods at he
r work station in April 1999 holding a union 
leaflet which the employees had passed out the ni
ght before.  Scott told Woods that the Com-
pany does not need the Union.  Scott then as
ked Woods what her opinion was.  Woods uncon-
tradicted testimony shows that Scott carried a writing pad.  Written on it were the names of the 
other employees and their comments about the 
Union.  Scott also made notes about Woods™ 
reaction, although she had not expressed her opini
on about the Union one way or another.  The 
testimony clearly shows that Scott had methodica
lly approached the employees, expressed her 
opposition to the Union, then questioned them ab
out the Union, and recorded their comments.  
The employees™ comments that Woods could read
 appeared ambivalent, suggesting a reluctance 
on the part of the employees to freely express thei
r true reaction.  Considering the totality of the 
circumstances, it is clear that Respondent™s c
onduct consisting of inte
rrogating and polling the 
employees about their union sy
mpathies was coercive.  
Rossmore House
, 269 NLRB 1176 
(1984).  I, therefore, find that the Respondent viol
ated Section 8(a)(1) of the Act, as alleged in 
the complaint. 
The discharge of Frank Butry in violation of Se
ction 8(a)(1) and (3) of the Act is vigorously 
contested by the Respondent and for good reas
on.  Although the General Counsel has shown 
that Butry was the instigator of the union 
activity in November 
1998 and was ultimately 
discharged in April 1999, the record is not pers
uasive that the Respondent knew of Butry™s role 
as a union activist or that the Butry™s discharge was motivated by his union activity.  The record 
shows that Butry had contacted the Union in 
November 1998, that he organized and attended 
three union meetings, one in December 1998, the other two in January 1999.  According to his 

testimony, Butry had acted in secrecy, avoiding any participation by supervisors or members of 
management.  His March madness party featur
ed the college basketball championship and 
carefully avoided any publicity of the ulterior
 motive of the union organizers.  According to 
Butry, his supervisor may have seen the flyer for the party.  But the flyer did not say anything 
about the Union.  Butry™s discharge, occurred 
on April 1, 1999, well prior to any further union 
activities by the employees.  The record theref
ore does not show that the Respondent had any 
knowledge of Butry™s union activity.  In this
 connection, I have not relied upon the hearsay 
testimony of Nick Cumbo, an employee, to the effect that another employee had told him that 
the Respondent had a list of 10 union organizers, 
nor Butry™s testimony expressing an assump-
tion that a telephone call from the Union might ha
ve been overheard by management.  Indeed, 
as to knowledge, the General Counsel relies up
on Butry™s testimony that supervisor LaMoy 
silently whispered the word ﬁunionﬂ at the exit 
interview in April, when Butry inquired about 
the real reason for his discharge. 
LaMoy was called as a witness, 
and he denied silently mouthi
ng the word ﬁUnion.ﬂ  Faced 
with a direct conflict in the testimony on a cruc
ial point, I credit LaMoy, although I believe that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 408Butry was generally a credible witness.  First, I believe that it is exceedingly difficult to read a 
person™s lips accurately so as to know whether the single word, union, was spoken.  Second, 
LaMoy who was not involved in the decision to di
scharge Butry, had no reason to participate in 
the conversation or express an opinion.  Third, 
I found LaMoy™s brief testimony more plausi-
ble, because he as a supervisor would more likely side with management than with Butry.  
Moreover, the record also shows that the Res
pondent had a plausible 
and convincing basis for 
Butry™s discharge.  As explained above in deta
il, it is clear that Butry™s performance evalua-
tions fell repeatedly below acceptable levels.  
His supervisor, Quarantillo, made several at-
tempts to boost Butry™s scores by training him. 
 Butry admitted that his scores were very low.  
They had not only failed to improve but had ac
tually deteriorated.  The General Counsel 
concedes that there is no evidence that the scores were somehow manipulated.  Such a hypothe-

sis would, in any case, be difficult to prove 
given the documentary evidence showing that 
different ﬁspecialistsﬂ randomly 
evaluated the advisors.  The re
cord further shows that Butry 
ranked ﬁsixth from lastﬂ out of 122 advisors and that most of the lowest 5 were no longer 
employed (R. Exh. 14).  But even assuming that
 the Respondent had made out a prima facie 
case, the Respondent has carried the burden to show that it would have terminated the employ-

ment of Butry even in the absence of any union considerations.  
Wright Line,
 251 NLRB 1083 
(1980).  The Respondent showed that the Responde
nt™s quality assurance de
partment ranked its 
more than 100 advisors at the Niagara Falls Ce
nter in March 1999, and that Butry was 6th from 
the last.  Even though Lynn Jasper, Respondent™s
 quality assurance manager, could not specifi-
cally identify two of the five advisors who had 
ranked below Butry, she believed that all five 
were no longer employed.  Butry had consistently the lowest scores on Quarantillo™s advisor 

team, yet Butry conceded that his supervisor tried to help him to improve his scores until the 
very end.  Butry also conceded that he had an 
awful record.  Under these circumstances, it is 
clear that the 8(a)(1) and (3) allegations
 in the complaint should be dismissed. 
With respect to the remaining allegations in the complaint, the issues relating to supervi-
sor™s Edward Everett were the subject of the testimony by Paonessa.  For the reasons already 

discussed, I discredited his testimony, and I accordingly dismiss those allegations.  As to the 
other issues raised by the Gene
ral Counsel™s amendment to the 
complaint in paragraph 5(d), I 
find that the amendment was superfluous, because 
its sole purpose was not to add an allegation 
of a violation of the Act, but to show anti
union animus, as a result of the conduct of Paul 
Hennigan, TeleTech™s head of security.  The 
General Counsel has demonstrated antiunion 
animus in connection with the 8(a)(1) violations, 
which were considered 
in connection with the 
discharge of Frank Butry. 
CONCLUSIONS OF LAW 
1.  The Respondent, TeleTech Holdings, Inc., is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union, CWA, is a labor organization with
in the meaning of Section 2(5) of the Act. 
3.  By coercively interrogating and by the systematic polling of employees regarding their 
union sympathies, the Respondent violat
ed Section 8(a)(1) of the Act. 
4.  The Respondent did not commit any 
other violations of the Act. 
REMEDY 
Having found that the Respondent has engaged in
 certain unfair labor practices, I shall rec-
ommend that it be ordered to cease and desist therefrom and to take certain affirmative action 
designed to effectuate the policies of the Act. 
[Recommended Order o
mitted from publication.]  